JP Sanchez Construction, s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 24, 2015

                                     No. 04-15-00537-CV

                                    Joshua KALINCHUK,
                                          Appellant

                                               v.

                          JP SANCHEZ CONSTRUCTION, CO.,
                                     Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 30733
                         Honorable Robert Cadena, Judge Presiding


                                        ORDER
         Appellant’s brief was due to be filed with this court on November 12, 2015. This court
granted Appellant’s first motion for extension of time to file his brief until December 3, 2015.
On November 23, 2015, Appellant filed an unopposed second motion for extension of time to
file his brief until January 15, 2016, for a total extension of sixty-four days.
        Appellant’s motion is GRANTED. Appellant’s brief must be filed with this court not
later than January 15, 2016. See TEX. R. APP. P. 38.6(d).
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF WILL
BE GRANTED. If Appellant fails to file his brief as ordered, the court may dismiss this appeal
for want of prosecution. See id. R. 38.8(a)(1), 42.3(b).




                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court